Citation Nr: 1745013	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a back condition.

3.  Entitlement to service connection for neuropathy of the left upper extremity.

4.  Entitlement to service connection for neuropathy of the right upper extremity.

5.  Entitlement to service connection for neuropathy of the left lower extremity.

6.  Entitlement to service connection for neuropathy of the right lower extremity.

7.  Entitlement to service connection for a right knee condition.

8.  Entitlement to service connection for residuals of a head injury.

9.  Entitlement to a disability evaluation in excess of 20 percent for service-connected seizure disorder.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980, with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010, April 2011 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his November 2013 and again in his May 2015 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  In February 2017, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Before reaching the merits of the Veteran's service connection claims, the Board finds additional development is necessary.  In a March 2015 statement, the Veteran contended the RO had not properly assisted him in obtaining all of his service treatment and personnel records.  Specifically, he requested that VA make an inquiry to obtain verification of his service duties by accessing classified documents concerning his service.  While the available service treatment records show the Veteran was attached to the 1st/9th Infantry at Fort Lewis, he states he was assigned to the Ranger Battalion from the time he arrived at Fort Lewis to his separation from service.

While in service, the Veteran contends he suffered a serious head injury in Ranger training in 1978.  Specifically, he stated his parachute got tangled during an exit from an aircraft and he swung back into the side of the airplane.  He was knocked unconscious and woke up in a hospital.  He reported staying at an Army Hospital at Fort Benning for over a week receiving treatment.  Additionally, the Veteran described an injury to his right knee in the late 1970's.  The injury occurred in Fairbanks, Alaska when he was being certified in snow combat.  He hit his right side and split his right knee open while skiing down a slope.  Lastly, the Veteran described stressors he experienced attempting to control the rebels operating in Kenya as well as interrogating prisoners to gain intelligence in Pakistan.  

The Veteran's available service treatment records cannot corroborate the Veteran's accounts of his injuries and stressors at this time.  However, in light of his contention that the records are incomplete, the Board finds a remand is necessary to determine whether additional records exist for the Veteran and to fulfill VA's duty to assist the Veteran in developing his claim.

Additionally, while the Board acknowledges there is no such thing as an examination that is too old, the Veteran's last VA examination on his epilepsy was performed in July 2010 and there are limited treatment notations since that time addressing the current nature and severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous medical examination inadequate").  Due to the limited available updated evidence of record, the Board finds an updated examination is necessary prior to adjudicating this increased rating claim.

Lastly, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the increased rating claim on appeal, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request he provide specific dates (within a few months if possible) and locations for each of his contended in-service injuries and/or stressor events.  Following the clarity obtained from the Veteran, attempt to obtain all available and outstanding service treatment (clinical) records, in-service hospitalization records, and personnel records via the appropriate method(s), including directly from the facility(ies) if needed.  Any negative replies should be properly included in the file.

2.  Obtain any updated VA treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file. 

3.  After all available records have been associated with the claims file, make a formal finding as to the Veteran's contentions of in-service injuries and stressor events.  If any updated development corroborates the Veteran's contentions of in-service injuries and/or stressor events, VA examinations for those claims should be performed.  
4.  Make arrangements for the Veteran to be afforded a VA examination to determine the nature and severity of his epilepsy.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should report all signs and symptoms necessary for evaluating epilepsy under the rating criteria.  A complete rationale must be provided for all opinions presented.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

